Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 1 of 43   PageID #:
                                   1831


                       UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


  S&G LABS HAWAII, LLC, A HAWAII         CIV. NO. 19-00310 LEK-WRP
  LIMITED LIABILITY COMPANY,

                    Plaintiff,

         vs.

  DARREN GRAVES,

                    Defendant.

         ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

               Before the Court is Defendant/Counter Claimant/Third-

 Party Plaintiff Darren Graves’s (“Graves”) Motion for Summary

 Judgment (“Motion”), filed on November 4, 2020.          [Dkt. no. 5.]

 Plaintiff/Counterclaim Defendant S&G Labs Hawaii, LLC (“S&G”)

 filed its memorandum in opposition on December 28, 2020, and

 Graves filed his reply on December 31, 2020.         [Dkt. nos. 102,

 103.]    This matter came on for hearing on January 15, 2021.

 Graves’s Motion is hereby granted for the reasons set forth

 below.    Although some of Graves’s arguments were either rejected

 or were not considered by this Court, the Motion is granted in

 its entirety because Graves is entitled to summary judgment as

 to all of S&G’s claims against him.
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 2 of 43   PageID #:
                                   1832


                                 BACKGROUND

 I.      Factual Background

              S&G operates in Kona, Hawai`i.      Third-Party Defendant

 Lynn Puana, M.D. (“Dr. Puana”), is S&G’s chief executive

 officer.    [Graves’s concise statement of facts in supp. of

 Motion (“CSOF”), filed 1/4/20 (dkt. no. 96), at ¶¶ 1, 6; Mem. in

 Opp. at 2 (admitting CSOF ¶¶ 1-4, 6, 7, 9-14, 16-18, 31-34, 37-

 40, 42, and 44-45).]     Dr. Puana is also the sole owner of S&G.

 [Mem. in Opp., Decl. of Lynn Puana, M.D. (“Puana Decl.”) at

 ¶ 2.]    S&G is a medical laboratory testing facility.        Relevant

 to this case, S&G performs urinalysis screening for legal

 substances, as well as for controlled substances for physicians,

 substance abuse treatment centers, and other types of

 organizations.     [Id. at ¶ 4.]    The parties agree that “[t]he

 urine drug testing industry is highly standardized and requires

 compliance with generally accepted industry practices and

 procedures to maintain required certifications.”          [CSOF at ¶ 2;

 Mem. in Opp. at 2.]     According to Dr. Puana:

                   5.   S&G Labs is compensated for the testing
              services on a “per test” basis by third party
              insurers, government agencies under the Medicare
              and Medicaid programs, and direct “self-pay” by
              some individuals. Payments are received on
              behalf of the individuals tested, not the
              “clients” who direct the individuals to S&G Labs
              for testing services.

                   6.   S&G Labs has no “contractual”
              relationships with the persons and entities that

                                      2
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 3 of 43   PageID #:
                                   1833


             are referred to as “Clients” - the physicians,
             substance abuse counseling centers, or other
             organizations in need of having persons tested.
             S&G Labs receives no compensation from
             physicians, substance abuse treatment centers, or
             other similar types of organizations who refer
             individuals for testing. Those “clients” are
             free to cease using the services of S&G Labs and
             direct their patients to other medical lab
             testing companies at any time.

                  7.   The biggest factor in maintaining the
             relationship with these “clients” is their
             satisfaction with testing services provided, as
             competitors in the industry do not compete on the
             basis of “price.” The third-party insurers and
             government agencies unilaterally set
             reimbursement rates for lab testing under the
             plan participation agreements under which the
             persons being tested are covered.

 [Puana Decl. at pgs. 2-3.]

       A.    Graves’s Employment Agreement

             Graves was employed by S&G as a manager overseeing

 client accounts.1     His employment began on March 6, 2017, and his

 contract was valid until March 6, 2023.        [CSOF at ¶¶ 3-4; Mem.

 in Opp. at 2; CSOF, Decl. of Darren Graves (“Graves Decl.”),

 Exh. A (Employment Agreement).]       Graves’s compensation consisted

 of: a base annual salary of $50,000; thirty-five percent of the

 monthly net profits generated by his client accounts; and a

 portion of the thirty-five percent monthly net profits generated


       1Graves’s position at S&G was the Business Development
 Manager, and he supervised the S&G sales team, [Puana Decl. at
 ¶ 2,] which consisted of Graves, Third-Party Defendant Stefanie
 Bade-Castro (“Bade-Castro”), and Justin Gay (“Gay”), [Mem. in
 Opp. at 3].
                                      3
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 4 of 43   PageID #:
                                   1834


 by the accounts handled by the S&G employees who Graves managed.

 [Graves Decl., Exh. A at 1 (stating the compensation was

 determined pursuant to Schedule A to the Compensation

 Agreement); -
             id.
               --
                  at 7 (Schedule A).]       Graves’s Employment

 Agreement also stated:

                  7. Restrictive Covenants

                  (a) During the Employee’s employment with
             the Company, the Employee will not, directly or
             indirectly, individually or as a consultant to,
             or an employee, officer, director, manager,
             stockholder, partner, member or other owner or
             participant in any business entity, other than
             the Company, engage in or assist any other person
             or entity to engage in any business which
             competes with the Company’s Business, regardless
             of where that business is located, unless
             mutually agreed upon and documented.. [sic]

                  (b) Employee shall have no obligations
             under Section 7(a) beyond the period of his
             employment by the Company.

                  (c) During the Employee’s employment with
             the Company, whether or not under this Agreement,
             and at all times thereafter, the Employee will
             not, directly or indirectly, make any disparaging
             statement, written or oral, about the Company or
             any of its practices, affiliates, directors,
             officers, employees, stockholders, managers,
             members, partners, agents, attorneys or
             representatives. This Section shall not,
             however, prohibit Employee from testifying
             truthfully as a witness in any court proceeding
             or governmental investigation or from exercising
             in good faith such party’s rights under this
             Agreement, any other Agreement or applicable law.

                  (d) Employee shall not, either during the
             term of this Agreement or within 2 years after
             termination, solicit any Company employees to


                                      4
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 5 of 43   PageID #:
                                   1835


             leave the Company’s employment, other than [six
             individuals who are not relevant to this case].

                  (e) Employee agrees that during the term of
             this employment and for 2 years thereafter, he
             will not solicit the following existing or
             prospective clients: Puana Pain Clinic, BISAC
             (all locations), Lokahi (West, Waikoloa, and
             North locations), and Dr. McKenna’s clinics on
             all islands. Furthermore, during that same time
             frame Employee will not accept any of the
             aforementioned clients as clients of his own or
             clients of any company for which he works. The
             Company agrees that except for these clients,
             employee may solicit the remaining, existing or
             perspective clients.

                  8.   Remedies. Without limiting the
             remedies available to the Company, the Employee
             acknowledges that a breach of any of the
             covenants contained in Sections 6 or 7 herein
             could result in irreparable injury to the Company
             for which there might be no adequate remedy at
             law, and that, in the event of such a breach or
             threat thereof, the Company shall be entitled to
             obtain a temporary restraining order and/or a
             preliminary injunction and a permanent injunction
             restraining the Employee from engaging in any
             activities prohibited by Sections 6 or 7 herein
             or such other equitable relief as may be required
             to enforce specifically any of the covenants of
             Sections 6 or 7 herein. Employee agrees that if
             any of the restrictive covenants contained in the
             noncompete section of this Agreement are
             determined by a court of law to be overly broad,
             that their desire is for the court to reform the
             restrictive covenants and enforce them to the
             extent allowed by law.

 [Graves Decl., Exh. A at 2-3 (emphases in original).]           Dr. Puana

 admits the Employment Agreement did not have a traditional non-

 compete provision, and therefore Graves could immediately go to




                                      5
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 6 of 43   PageID #:
                                   1836


 work for an S&G competitor if he left S&G.         [Puana Decl. at

 ¶ 21.]

       B.    Attempted Negotiation of a New Agreement

             In early 2019, S&G General Counsel David Vaughn

 (“Vaughn”) told Dr. Puana about the Substance Use - Disorder

 Prevention that Promotes Opioid Recovery and Treatment for

 Patients and Communities Act of 2018, which took effect on

 November 1, 2018.     Vaughn told her that one of the components of

 that legislation - the Eliminating Kickbacks in Recovery Act

 (“EKRA”) - sought to prevent the medical testing industry from

 using incentive-based compensation agreements, i.e., agreements

 where a laboratory employee’s pay is related to the number of

 tests that the laboratory performs.2        Vaughn advised Dr. Puana

 that, under EKRA, she could face criminal penalties, including

 up to ten years of imprisonment, if she continued to follow the

 S&G sales team’s existing employment agreements, which based the

 sales employees’ compensation on the number tests that S&G

 performed.3    [Puana Decl. at ¶¶ 14-15.]

             The parties agree that:




       2The EKRA is Subtitle J of the larger act.         Pub. L. 115-
 271, 132 Stat. 3894, 3900 (2018).

       3S&G represents that the maximum penalty per violation of
 EKRA is ten years of imprisonment and a $200,000 fine. [Mem. in
 Opp. at 4 (some citations omitted) (citing 18 U.S.C. § 220(a)).]


                                      6
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 7 of 43   PageID #:
                                   1837


 -in March or April 2019, Dr. Puana informed the S&G account
      executives that she intended to revise their employment
      agreements, as required by EKRA;4

 -in April 2019, Vaughn spoke with Graves, Bade-Castro, and Gay
      about the new law and the intended new compensation
      structure;5

 -on April 23, 2019, Dr. Puana sent Graves a draft of the
      proposed employment agreement, which provided for a flat,
      one-million-dollar salary (“4/23/19 Draft”);6 and

 -on April 29, 2019, Dr. Puana sent him another draft of the
      agreement, which included a non-compete provision, and a
      non-solicitation provision (“4/29/19 Draft”).7

       4Dr. Puana states that, based on Vaughn’s advice, she
 determined that she could not continue to pay Graves under his
 existing Employment Agreement, or she would expose herself, S&G,
 and its employees to criminal liability, and she informed Graves
 of her determination. [Puana Decl. at ¶ 17; id., Exh. B (email
 dated April 3, 2019 from Dr. Puana to Graves and others
 regarding upcoming conference call with Vaughn to discuss
 EKRA).]

       5According to the Graves, during this conference call,
 there was no mention of material changes to other terms of the
 Employment Agreement, such as the non-compete provisions.
 [Graves Decl. at ¶¶ 8-9.]

       6The 4/23/19 Draft provided that, in addition to the
 salary, Graves would be eligible for discretionary, quarterly
 bonuses. If S&G elected to pay a bonus, in determining the
 amount of the bonus, it would consider the factors listed in the
 employment agreement, which included: visits and contacts with
 existing accounts; the opening of new accounts; the loss of
 existing accounts; and various intra-office actions, like
 punctuality and attendance. [Graves Decl., Exh. B (email from
 Dr. Puana to Graves transmitting the 4/23/19 Draft) at 7.]
 Dr. Puana told Graves she was going to start paying him under
 the new compensation structure, even though the revised
 employment agreement had yet to be finalized. [CSOF at ¶ 14;
 Mem. in Opp. at 2.]

       7The 4/29/19 Draft provided that, during Graves’s
 employment and for one year thereafter, he would neither solicit
                                              (. . . continued)
                                      7
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 8 of 43   PageID #:
                                   1838




 [CSOF at ¶¶ 6-7, 9-10; Mem. in Opp. at 2.]         The parties also

 agree that Graves was dissatisfied with the non-compete

 provision, and he and Dr. Puana engaged in good-faith contract

 negotiations through May 2019.       On May 15, 2019, Graves spoke

 with Dr. Puana about removing the non-compete provision from the

 draft, but she refused.      [CSOF at ¶¶ 11-12; Mem. in Opp. at 2.]

             Graves was unhappy with the new compensation

 structure, and he argued EKRA did not apply to contracts such as

 his.    Dr. Puana believed Graves might decide to leave S&G rather

 than accept the new compensation structure.         Further, Graves had

 previously expressed a desire to acquire an ownership interest

 in S&G, but Dr. Puana had told him that was not possible because

 he was not a physician.      He also told her that, in the future,

 he wanted open his own laboratory business.         Dr. Puana therefore

 recognized that Graves could decide to leave S&G if they did not

 agree on a new contract, and she was prepared to offer him more

 money to convince him to stay.       However, under the

 circumstances, she wanted to add a non-compete clause to

 Graves’s contract, and she did so for the entire sales team as

 well.   [Puana Decl. at ¶¶ 20-22.]



 any of S&G’s clients nor accept any of those clients as his own
 clients or as the clients of any company that he worked for or
 otherwise provided services for. [Graves Decl., Exh. C (email
 from Dr. Puana to Graves transmitting the 4/29/19 Draft) at 4.]


                                      8
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 9 of 43    PageID #:
                                   1839


              Although she was unaware of it at the time, Dr. Puana

 later learned that Graves had urged Bade-Castro and Gay to join

 him in resisting the new employment agreements being proposed by

 S&G, and he told them that the three of them could move as a

 group to another medical laboratory.        [Id. at ¶ 28.]    After

 Bade-Castro signed her new employment agreement with S&G, she

 told Dr. Puana about the discussions she had with Graves about

 resisting the proposed contracts.        [Id. at ¶ 30.]

              According to Graves, Dr. Puana unilaterally imposed

 the new compensation structure and decreased Graves’s pay,

 effective May 20, 2019.      Graves Decl. at ¶¶ 16-17; see also id.,

 Exh. E (emails dated May 15, 2019 between Dr. Puana and Graves)

 at 1 (12:27 p.m. email, in which Dr. Puana stated, “since I’m

 waiting on your signed contract I used a base figure for this

 pay period as the pay day on the 20th is for May 1-15 pay

 period.”).

              On May 21, 2019, Dr. Puana gave Graves a May 24, 2019

 deadline to execute the proposed employment agreement, and she

 said she would “‘uphold pay’” if he did not do so.          [CSOF at

 ¶ 16; Mem. in Opp. at 2.]      Graves informed Dr. Puana of his

 concerns about the proposed employment agreement and the

 negotiation process itself.       On May 22, 2019, Dr. Puana told

 Graves: further discussions between them would be a waste of

 time; Graves’s attorney should discuss the contract with Vaughn;

                                      9
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 10 of 43   PageID #:
                                    1840


  and Graves should thereafter make a quick decision on the

  proposed agreement.     [CSOF at ¶¶ 17-18; Mem. in Opp. at 2.]

             Graves made multiple requests to meet with Dr. Puana

  in person to discuss the proposed employment agreement, but she

  refused.   On June 6, 2019, Dr. Puana, Vaughn, Graves, and his

  attorney participated in a conference call to discuss Graves’s

  proposed agreement.     Dr. Puana insisted on a one-year non-

  compete provision, and she said Graves would be terminated if he

  did not agree to her terms.      [CSOF at ¶¶ 31-33; Mem. in Opp. at

  2.]

        C.   Graves’s Communications with an S&G Competitor

             In mid-May 2019, Graves contacted George Powell

  (“Powell”), who was a member of WHIC LLC, doing business as

  Aloha Toxicology (“Aloha Toxicology”),8 and told Powell that he

  may not be working at S&G much longer.        Powell said that, if

  Graves left S&G, Aloha Toxicology might be open to hiring him as

  a sales representative.     Powell also said Daniel Hlavachek

  (“Hlavachek”), one of Aloha Toxicology’s owners and members,

  would want to talk to Graves about it.        Graves asserts he did

  not disclose any confidential information to Powell, nor did he




        8Aloha Toxicology “provid[es] laboratory services to
  various treatment and healthcare facilities in the state of
  Hawaii.” [CSOF, Decl. of Leighton M. Hara, Esq. (“Hara Decl.”),
  Exh. K (Decl. of Dan Hlavachek, dated 8/6/19 (“Hlavachek
  Decl.”)) at 3.]
                                      10
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 11 of 43    PageID #:
                                    1841


  make negative or derogatory statements about Dr. Puana, S&G or

  other S&G employees.     [Graves Decl. at ¶ 19.]

               In early June 2019, Graves spoke to Hlavachek on the

  telephone.    Graves said he was in negotiations with S&G

  regarding a non-compete clause, but he did not disclose S&G’s

  compensation structure, nor did he relay S&G’s

  confidential/operational information.        Graves and Hlavachek

  discussed Graves’s possible employment opportunities at Aloha

  Toxicology, including compensation, possible commission rates,

  future ownership options, and Aloha Toxicology’s operations.

  [Id. at ¶ 20.]    Hlavachek and Graves discussed Aloha

  Toxicology’s equipment, its certifications, and its lab manager.

  Hlavachek asked Graves how many specimens he could bring with

  him if he went to work for Aloha Toxicology, and Graves stated

  he could bring more than one thousand specimens per month.

  Hlavachek assured Graves that Aloha Toxicology could handle up

  to two thousand additional specimens per month.         Hlavachek did

  not make Graves an offer of employment during this call.             [Hara

  Decl., Exh. K (Hlavachek Decl.) at ¶¶ 9-11.]         Graves ultimately

  did not obtain employment with Aloha Toxicology.         See Graves

  Decl. at ¶ 31 (“Since November 21, 2019, I have been contracted

  with Pacific Toxicology Laboratories as an independent

  contractor.”).



                                      11
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 12 of 43   PageID #:
                                    1842


             Hlavachek confirms Graves’s statement that Graves did

  not disclose confidential information about S&G or its clients.

  See Hara Decl., Exh. K (Hlavachek Decl.) at ¶ 12.
  ---
                                                            Graves

  states:

                  21. Other than what I described above, I
             have never discussed with a competitor of S&G,
             S&G’s compensation or commission structure,
             equipment, internal systems or processes,
             business volume, or other information regarding
             S&G’s internal operations. Nor have I ever
             discussed any confidential information regarding
             S&G’s clients with any potential competitor of
             S&G.

                  22. At no time did I make any negative or
             derogatory comments about [Dr. Puana], S&G, or
             any S&G employee to any individual or entity
             outside of S&G.

  [Graves Decl. at pg. 6.]

             Bade-Castro moved to S&G with Graves from Precision

  Diagnostics in March 2017.      She states Graves told her about his

  on-going discussions with Aloha Toxicology, and he said he

  wanted her and Gay to stick with him and take all of their

  business to a new laboratory.      On more than one occasion, Graves

  invited her to participate in his telephone calls with someone

  from Aloha Toxicology, but she declined every time.          However,

  Graves would update her about the substance of those telephone

  calls afterward.    [Mem. in Opp., Decl. of Stefanie Bade-Castro




                                      12
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 13 of 43   PageID #:
                                    1843


  in lieu of Testimony under Direct Examination (“Bade-Castro

  Decl.”) at ¶¶ 2-4.9]     Bade-Castro states:

                  6.   Graves had described to me his earlier
             conversations with “George,” and those included
             discussions of the relative technical
             capabilities of the two labs. Graves told me he
             discussed with Aloha that they had more and
             better testing equipment than S&G Labs. Graves
             told me that Aloha would be able to handle the
             larger number of samples for testing that would
             be necessary if we were to move and bring our
             accounts to Aloha for testing.

                  7.   Graves told me explicitly that he had
             discussed with “George” the “turn-around” time
             for S&G’s test results, and the number and
             capacity of the “Liquid Chromatography Mass
             Spectrometer” machines used by S&G Labs to test
             the samples and the monthly volume.

                  8.   Graves told me that he discussed with
             George S&G’s “in-network” contracts with
             insurance companies for testing services.

                  9.   Graves told me that Aloha Technology
             had agreed to match the 15% commission share in
             my S&G employment contract - the provision that
             was being eliminated by S&G Labs because of EKRA
             -- expressly stating that he told Aloha
             Technology that was my commission at S&G and that
             it would be necessary for them to match that
             figure. He told me they agreed, subject to the
             “money” guy’s approval.

  [Id. at pgs. 3-4.]     Bade-Castro was concerned because: the

  “specimen technicians” who worked at S&G had non-compete clauses

  in their contracts and could not leave with the sales executives


       9 Although the title of the declaration suggests that it is
  the same one which S&G submitted in support of its motion for a
  preliminary injunction, it is dated December 28, 2020. See
  Bade-Castro Decl. at pg. 4.
                                      13
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 14 of 43   PageID #:
                                    1844


  if they went to Aloha Toxicology; and some specimen technicians

  could be left without jobs if the sales executives took so much

  business with them to Aloha Toxicology that S&G had to fire

  technicians.    [Id. at ¶ 10.]    Graves told Bade-Castro that it

  was his intent to take so much business from S&G that S&G would

  have to fire laboratory employees.       That conversation “was the

  last straw” for Bade-Castro and, on June 6, 2019, she told

  Dr. Puana about Graves’s attempts to take S&G clients with him

  to Aloha Toxicology.     [Id.]

       D.    Graves’s Suspension and Termination

             On June 14, 2019, Dr. Puana suspended Graves with pay

  and instructed him not to contact S&G clients.         [CSOF at ¶ 34;

  Mem. in Opp. at 2.]     Dr. Puana suspended him because of his

  continuing refusal to sign the proposed employment agreement and

  because she was uncertain about the status of Graves’s

  discussions with Aloha Toxicology.       [Puana Decl. at ¶ 34.]

             As of July 5, 2019, “S&G unilaterally reduced Graves’

  salary by nearly 95% to $2,083 per pay period.”         [CSOF at ¶ 37;

  Mem. in Opp. at 2.]     On August 2, 2019, Graves sent an email to

  Dr. Puana, arguing that suspending him and reducing his

  compensation was unjustified and was a hardship on his family.

  [CSOF at ¶ 38; Mem. in Opp. at 2.]

             According to Graves, around the time of his

  suspension, Dr. Puana and Bade-Castro began to arrange meetings

                                      14
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 15 of 43    PageID #:
                                    1845


  with his clients.     Some of Graves’s clients told him that,

  during these meetings, they were informed that Graves would no

  longer be servicing their accounts and/or that S&G had let

  Graves go.    Some of Graves’s clients were confused and contacted

  him to ask whether he was still with S&G.        [Graves Decl. at

  ¶ 26.]   Dr. Puana and Bade-Castro admit having these general

  conversations with all S&G clients, beginning on June 16, 2019,

  but both of them do not recall specific conversations.          The

  subject of this pending action would come up during these

  conversations, but Dr. Puana and Bade-Castro would not discuss

  the details of the action with the S&G clients.         [Hara Decl.,

  Exh. O (Dr. Puana’s answers to interrogs., dated 8/10/20) at

  pg. 6; -
         id.,
           --
              Exh. P (Bade-Castro’s answers to interrogs., dated

  3/6/20) at pg. 5.]

               On August 5, 2019, S&G’s counsel informed Graves’s

  counsel that there was no basis for S&G to either continue to

  pay Graves or return him to the position he held before the

  suspension.    On September 9, 2019, S&G’s counsel sent Graves’s

  counsel an email transmitting a letter terminating Graves’s

  employment for cause, effectively immediately (“Termination

  Letter”).    [CSOF at ¶¶ 39-40; Mem. in Opp. at 2.]       The

  Termination Letter stated: “The ‘for cause’ justification is

  based on several separate and disparate factual events which

  constitute material breaches of specific provisions of the

                                      15
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 16 of 43   PageID #:
                                    1846


  employment agreement, each constituting ‘cause’ for termination.

  Among the factual bases for your termination are the following:”

  soliciting S&G employees to leave their employment, in violation

  of paragraph 7(d) of the Employment Agreement; disclosing

  confidential information, in violation of paragraph 6(d);

  engaging in other activity that could be expected to interfere

  with his duties at S&G, in violation of paragraph 3; engaging in

  conduct that exposed S&G to public disrespect, contempt, or

  ridicule, in violation of paragraph 10(b)(4); making disparaging

  statements about S&G and its leadership, in violation of

  paragraph 7(c); engaging in conduct that, if proven in court,

  would expose S&G to civil liability, in violation of

  paragraph 10(b); and engaging in conduct constituting moral

  turpitude, in violation of paragraph 10(b).        [Hara Decl., Exh. I

  (email transmitting the Termination Letter) at 2-4.]

             Graves emphasizes that the reasons cited in the

  Termination Letter were not investigated, nor were they

  discussed with him.     Therefore, he had no opportunity to respond

  to the allegations.     [CSOF at ¶ 41.]    S&G asserts Dr. Puana

  investigated the conduct described in the Termination Letter,

  and she discussed the information that she learned with Vaughn

  and counsel who represents S&G in this case.         [Hara Decl.,

  Exh. N (S&G’s answers to interrogs., dated 3/6/20) at pg. 19.]



                                      16
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 17 of 43    PageID #:
                                    1847


  According to Dr. Puana, during Graves’s suspension, she learned

  that Graves:

  -made “derogatory and sexually demeaning comments” about her;
       [Puana Decl. at ¶ 36;]

  -engaged in inappropriate conversations with Bade-Castro and
       about their respective sex lives with their spouses;10 [id.
       at ¶ 37;]

  -engaged in sexually explicit conversations with S.B.K., an
       unmarried S&G employee, including offering to find her
       sexual partners if she would do the same for him; [id. at
       ¶ 38;]

  -initiated the explicit conversions, which were of a “long-
       standing and broad nature”; [id. at ¶ 39;] and

  -held himself out to some of his clients as a partner in S&G,
       [id. at ¶ 42].

  Even prior to his suspension, Dr. Puana had to speak with Graves

  about the “abrasive and condescending” manner in which he

  interacted with laboratory staff, the majority of whom were

  women.    [Id. at ¶ 36.]

              Dr. Puana believed that, based on Bade-Castro’s and

  S.B.K.’s statements, Graves could be found to have created a

  hostile work environment for female S&G employees.          [Id. at

  ¶ 41.]    Dr. Puana admits that she did not review these

  allegations with Graves during his suspension.         [Id. at ¶ 43.]

  Dr. Puana ultimately issued the Termination Letter because,




       10The Bade-Castro Declaration does not address the
  inappropriate conversations with Graves that Bade-Castro
  reported to Dr. Puana.
                                      17
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 18 of 43   PageID #:
                                    1848


  based on the totality of the circumstances and Graves’s refusal

  to execute the proposed employment agreement, “it was clear to

  [her] he could not return to his prior position with S&G Labs.”

  [Id.]

               The parties agree that: on August 30, 2019, S&G’s

  counsel conceded that Graves had not caused S&G to suffer any

  harm or damages; S&G provides information about its operations,

  including the average time S&G takes to analyze samples, to its

  customers and its prospective customers; and S&G’s website

  includes pictures of, and information about, the testing

  equipment that S&G uses.      [CSOF at ¶¶ 42, 44-45; Mem. in Opp. at

  2.]

  II.   Procedural Background

          A.   The Pleadings

               On June 13, 2019, prior to Graves’s termination, S&G

  filed its Complaint in this case.        [Dkt. no. 1.]   On August 19,

  2019, Graves filed his answer to the Complaint, which included a

  counterclaim and a third-party complaint against Dr. Puana and

  Bade-Castro.    [Dkt. no. 35.]    He filed an amended counterclaim

  on October 7, 2019.     [Dkt. no. 58.]    On March 1, 2020, S&G filed

  a First Amended Complaint and its answer to the amended

  counterclaim.    [Dkt. nos. 63, 64.]

               The First Amended Complaint alleges: a claim under the

  Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §§ 1832, 1836(b)(1)

                                      18
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 19 of 43   PageID #:
                                    1849


  (“Count I”); a claim under the Hawai`i Uniform Trade Secrets Act

  (“HUTSA”), Haw. Rev. Stat. Chapter 482B (“Count II”); a breach

  of contract claim based on competition against S&G

  (“Count III”); a breach of contract claim based on solicitation

  of subordinates to move to S&G’s competitor (“Count IV”); a

  breach of contract claim based on Graves’s urging his

  subordinates to refuse to execute their new contracts

  (“Count V”); a breach of contract claim based on the creation of

  a sexually hostile work environment, thereby exposing S&G to

  civil liability (“Count VI”); a breach of contract claim based

  on disparagement of S&G’s ownership and management in a vulgar

  and profane manner (“Count VII”); a breach of contract claim

  based on Graves’s misrepresentations that he was one of S&G’s

  owners/partners (“Count VIII”); and a claim for declaratory

  relief related to the alleged breaches of contract (“Count IX”).

               On May 6, 2020, Graves filed his answer to the First

  Amended Complaint, which included a Second Amended Counterclaim

  and a First Amended Third-Party Complaint.        [Dkt. no. 72.]

       B.      The Instant Motion

               In the instant Motion, Graves seeks summary judgment

  in his favor as to all of the claims in S&G’s First Amended

  Complaint.    Graves’s claims in the Second Amended Counterclaim

  and the First Amended Third-Party Complaint are not at issue in

  the Motion.    Graves argues he is entitled to summary judgment as

                                      19
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 20 of 43   PageID #:
                                    1850


  to Count I and Count II because S&G cannot establish that he

  misappropriated information which constitutes a trade secret

  under the DTSA and the HUTSA.      As to S&G’s breach of contract

  claims,11 Graves argues S&G cannot recover on those claims

  because S&G failed to perform its obligations under his March 6,

  2017 Employment Agreement.      Graves also contends that, unless

  the employment contract provides otherwise, an employer’s remedy

  for an employee’s poor performance under an employment contract

  is to discipline or terminate him.

             In response to the Motion, S&G states that, because it

  “lacks sufficient admissible and probative evidence that it has

  suffered monetary damages as a result of Graves’s conduct,” it

  intends to seek dismissal of Counts I and II prior to trial.

  [Mem. in Opp. at 11.]     As to the breach of contract claims, S&G

  argues the Puana Declaration and the Bade-Castro Declaration are

  sufficient to raise genuine issues of material fact for trial.

  S&G argues its reduction of Graves’s pay was warranted because:

  1) EKRA rendered the salary provisions of his March 6, 2017

  Employment Agreement ineffective and invalid; and 2) Graves’s

  breaches of the agreement justified the reduction in his salary.

  S&G argues this Court should reject Graves’s argument regarding

  an employer’s inability to bring a breach of contract claim for


       11Graves analyzes Count IX as another breach of contract
  claim. See, e.g., Mem. in Supp. of Motion at 20.
                                      20
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 21 of 43    PageID #:
                                    1851


  poor performance because S&G’s claims are not based on poor

  performance.

                                 DISCUSSION

  I.    Trade Secret Claims

             S&G asks this Court to deny the portion of the Motion

  seeking summary judgment as to Counts I and II because S&G

  intends to dismiss those claims.         However, since filing its

  memorandum in opposition on December 28, 2020, S&G has taken no

  action to effectuate its stated intent to dismiss Counts I and

  II.   This Court will therefore address the merits of the Motion

  as to Counts I and II.

             Under the DTSA: “An owner of a trade secret that is

  misappropriated may bring a civil action under this subsection

  if the trade secret is related to a product or service used in,

  or intended for use in, interstate or foreign commerce.”             18

  U.S.C. § 1836(b)(1).

             [T]he term “trade secret” means all forms and
             types of financial, business, scientific,
             technical, economic, or engineering information,
             including patterns, plans, compilations, program
             devices, formulas, designs, prototypes, methods,
             techniques, processes, procedures, programs, or
             codes, whether tangible or intangible, and
             whether or how stored, compiled, or memorialized
             physically, electronically, graphically,
             photographically, or in writing if--

                   (A) the owner thereof has taken reasonable
                   measures to keep such information secret;
                   and


                                      21
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 22 of 43   PageID #:
                                    1852


                   (B) the information derives independent
                   economic value, actual or potential, from
                   not being generally known to, and not being
                   readily ascertainable through proper means
                   by, another person who can obtain economic
                   value from the disclosure or use of the
                   information[.]

  18 U.S.C. § 1839(3); see also 18 U.S.C. § 1839(4), (5)

  (definitions of “owner,” and “misappropriation”).         The HUTSA

  definition of a “trade secret” is similar.        See Haw. Rev. Stat.

  § 482B-2 (“‘Trade secret’ means information, including a

  formula, pattern, compilation, program device, method,

  technique, or process that: (1) Derives independent economic

  value, actual or potential, from not being generally known to,

  and not being readily ascertainable by proper means by, other

  persons who can obtain economic value from its disclosure or

  use; and (2) Is the subject of efforts that are reasonable under

  the circumstances to maintain its secrecy.”).

             This district court has noted that, for

  misappropriation of trade secrets claims, “the analysis is

  essentially the same under either” the DTSA or the HUTSA.            WHIC

  LLC v. NextGen Labs., Inc., 341 F. Supp. 3d 1147, 1161 (D.

  Hawai`i 2018) (citing Veronica Foods Co. v. Ecklin, 2017 WL

  2806706, at *13 (N.D. Cal. June 29, 2017)).        Further, “Hawaii

  law defines ‘misappropriation’ nearly identically as does 18

  U.S.C. § 1839(5).”     Id. (quoting Haw. Rev. Stat. § 482B-2).

  Thus, “[t]o prevail on a HUTSA claim, a plaintiff must establish

                                      22
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 23 of 43   PageID #:
                                    1853


  that there exists a trade secret and a misappropriation of that

  trade secret,” and the same elements are required to prove a

  DTSA claim.    Id. at 1162 & n.25.       This district court has also

  stated:

                  “[A] plaintiff who seeks relief for
             misappropriation of trade secrets must identify
             the trade secrets and carry the burden of showing
             that they exist.” MAI Sys. Corp. v. Peak
             Computer, Inc., 991 F.2d 511, 522 (9th Cir.
             1993).[12] The plaintiff “should describe the
             subject matter of the trade secret with
             sufficient particularity to separate it from
             matters of general knowledge in the trade or of
             special knowledge of those persons . . . skilled
             in the trade.” Imax Corp. v. Cinema Techs.,
             Inc., 152 F.3d 1161, 1164-65 (9th Cir. 1998)
             (citing Univ. Analytics v. MacNeal-Schwendler
             Corp., 707 F. Supp. 1170, 1177 (C.D. Cal. 1989)).

  Admor HVAC Prods., Inc. v. Lessary, No. CV 19-00068 SOM-KJM,

  2019 WL 2518105, at *9 (D. Hawai`i June 18, 2019) (some

  alterations in Admor HVAC).

             According to Graves, he did not disclose S&G’s

  compensation structure, nor did he relay S&G’s

  confidential/operational information during his discussions with

  Aloha Toxicology about possible employment opportunities.

  [Graves Decl. at ¶¶ 20-21.]      Graves also presents Hlavachek’s

  testimony confirming that Graves did not disclose confidential

  information about S&G or its clients.        See Hara Decl., Exh. K




       12MAI Systems was overruled on other grounds by eBay, Inc.
  v. MercExchange, LLC, 547 U.S. 388 (2006).
                                      23
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 24 of 43   PageID #:
                                    1854


  (Hlavachek Decl.) at ¶ 12.      S&G also concedes that: as of

  August 30, 2019, Graves had not caused S&G to suffer any harm or

  damages; and some of the information it alleges Graves disclosed

  to Aloha Toxicology is either disclosed to S&G’s customers or is

  publicly available on S&G’s website; [CSOF at ¶¶ 42, 44-45; Mem.

  in Opp. at 2.]    Graves has therefore carried his initial burden

  of production on the Motion by “showing that [S&G] does not have

  enough evidence of an essential element to carry its ultimate

  burden of persuasion at trial.”       See Friedman v. Live Nation

  Merch., Inc., 833 F.3d 1180, 1188 (9th Cir. 2016) (quotation

  marks, citation, and some brackets omitted).

             Because Graves has carried his burden of production,

  S&G “must produce evidence to support its claim[s] . . . .”           See

  id. (citation and quotation marks omitted).        S&G presents Bade-

  Castro’s testimony that Graves told her he disclosed to Aloha

  Toxicology: how fast S&G generated test results; S&G’s testing

  equipment; S&G’s monthly testing volume; and the fact that S&G

  was paying Bade-Castro fifteen percent commission.          [Bade-Castro

  Decl. at ¶¶ 7, 9.]     Bade-Castro also stated Graves “discussed

  with [someone from Aloha Toxicology] S&G’s ‘in-network’

  contracts with insurance companies for testing services.”            [Id.

  at ¶ 8.]   Bade-Castro’s testimony is the only evidence S&G has

  presented to identify the trade secrets at issue in their DTSA

  and HUTSA claims.     See MAI Sys., 991 F.2d at 522.

                                      24
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 25 of 43   PageID #:
                                    1855


             In considering Graves’s Motion, the record must be

  viewed in the light most favorable to S&G, the nonmoving party.

  See Crowley v. Bannister, 734 F.3d 967, 976 (9th Cir. 2013).

  Further, this Court cannot make credibility determinations on

  summary judgment.     See Estate of Lopez ex rel. Lopez v. Gelhaus,

  871 F.3d 998, 1009 n.10 (9th Cir. 2017) (“At the summary

  judgment stage, ‘[c]redibility determinations, the weighing of

  the evidence, and the drawing of legitimate inferences from the

  facts are jury functions, not those of a judge.’” (alteration in

  Lopez) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986))).         Therefore, for

  purposes of the instant Motion, Bade-Castro’s testimony

  regarding Graves’s reports of his discussions with Aloha

  Toxicology will be accepted.

             Neither the information that Graves presumably

  disclosed to Aloha Toxicology about the speed at which S&G

  returns test results nor the information that he presumably

  disclosed about what testing equipment S&G uses constitutes a

  “trade secret” because S&G did not take reasonable actions to

  maintain the secrecy of the information.        S&G has admitted that:

  it provides information about its operations, including the

  average time S&G takes to analyze samples, to its customers and

  its prospective customers; and S&G’s website includes pictures

  of, and information about, the testing equipment that S&G uses.

                                      25
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 26 of 43   PageID #:
                                    1856


  [CSOF at ¶¶ 44-45; Mem. in Opp. at 2.]        It is not clear from the

  current record whether S&G’s monthly testing volume is among the

  operational information which S&G admits it provides to its

  customers and prospective customers.       Thus, there is a genuine

  issue of fact as to whether S&G took reasonable steps to

  maintain the secrecy of its monthly testing volume.

             According to Bade-Castro, Graves and Aloha Toxicology

  “discussed” S&G’s contracts to provide testing services for

  insurance companies.      [Bade-Castro Decl. at ¶ 8.]     Although it

  is not clear what specifically was discussed about S&G’s

  contracts with insurance companies, viewing the record in the

  light most favorable to S&G, there is an issue of fact as to

  whether the information that Graves presumably disclosed to

  Aloha Toxicology was information which S&G took reasonable steps

  to keep secret.    See Graves Decl., Exh. A (Employment Agreement)

  at ¶ 6(a) (including “any customer lists and customers,

  contracts with and information relating to customers, medical

  insurers and claim administrators” within the definition of

  “Confidential Information”).      Viewing the record in the light

  most favorable to S&G, its commission compensation structure for

  its sales team was information that S&G took reasonable steps to

  keep secret.    See id. (including “financial statements and
                  --- ---

  projections, . . . pricing policies, operational methods,

  methods of doing business, . . . business plans and projects

                                      26
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 27 of 43   PageID #:
                                    1857


  pertaining to the Company” within the definition of

  “Confidential Information”).      Graves himself denies discussing

  S&G’s compensation system with Aloha Toxicology, which indicates

  that he was aware doing so was prohibited.        See Graves Decl. at

  ¶ 21 (“I have never discussed with a competitor of S&G, S&G’s

  compensation or commission structure”).

             However, S&G has presented no evidence which raises a

  genuine issue of fact as to the question of whether either its

  monthly testing volume, testing contracts with insurance

  companies, or compensation structure is information that has

  actual or potential economic value because it is not generally

  known.   Further, in light of S&G’s representation that it lacks

  sufficient admissible and probative evidence of damages

  associated with its trade secrets claims, this Court finds that

  there are no genuine issues of material fact as whether S&G’s

  testing volume, insurance company contracts, and commission

  structure was information that had economic value.          S&G cannot

  carry its burden of proof at trial as to an essential element of

  its DTSA claim and its HUTSA claim - that a trade secret exists.

  Because there is no genuine issue of material fact for trial,

  Graves is entitled to judgment as a matter of law as to Count I

  and Count II.    See Fed. R. Civ. P. 56(a) (“The court shall grant

  summary judgment if the movant shows that there is no genuine



                                      27
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 28 of 43   PageID #:
                                    1858


  dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.”).

  II.   Breach of Contract Claims

             This Court has stated:

             Under Hawai`i law, the elements of a breach of
             contract claim are (1) the contract at issue;
             (2) the parties to the contract; (3) whether
             plaintiff performed under the contract; (4) the
             particular provision of the contract allegedly
             violated by defendants; and (5) when and how
             defendants allegedly breached the contract.

  RSMCFH, LLC v. FareHarbor Holdings, Inc., 361 F. Supp. 3d 981,

  991 (D. Hawai`i 2019) (brackets, citations, and internal

  quotation marks omitted).      The first two requirements are not in

  dispute because it is clear that the contract at issue is the

  March 6, 2017 Employment Agreement between S&G and Graves.

        A.   Alleged Breaches by S&G

             Graves argues all of S&G’s breach of contract claims

  fail because S&G itself breached the Employment Agreement by

  unilaterally changing his compensation while the negotiations

  regarding the new contract were ongoing.        The Employment

  Agreement states:

             This Agreement shall be interpreted in such a
             manner as to be effective and valid under
             applicable law, but if any provision hereof shall
             be prohibited or invalid under any such law, such
             provision shall be inenect1ve to the extent of
             such prohibition or invalidity, without
             invalidating or nullifying the remainder of such
             provision or any other provisions of this
             Agreement. If any one or more of the provisions

                                      28
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 29 of 43   PageID #:
                                    1859


             contained in this Agreement shall for any reason
             be held to be excessively broad as to duration,
             geographical scope, activity or subject, such
             provisions shall be construed by limiting and
             reducing it so as to be enforceable to the
             maximum extent permitted by applicable law.

  [Graves Decl., Exh. A (Employment Agreement) at ¶ 11.]          S&G’s

  position is that EKRA rendered the compensation provisions of

  Graves’s Employment Agreement unenforceable, and therefore S&G’s

  unilateral departure from that compensation system was not a

  breach of the Employment Agreement.

             S&G presents Dr. Puana’s testimony that, based on

  Vaughn’s advice regarding the effect of EKRA, she determined

  that, if she continued to pay Graves under the provisions of the

  Employment Agreement, she would expose herself, S&G, and its

  employees to criminal liability.         [Puana Decl. at ¶ 17.]

  According to Dr. Puana, Graves believed EKRA did not apply to

  his contract.    [Id. at ¶ 20.]    Neither S&G nor Graves has

  presented expert testimony regarding the scope and effect of

  EKRA.   Therefore, viewing the record in the light most favorable

  to S&G, there is a genuine issue of fact as to the issue of

  whether S&G was justified in reducing Graves’s compensation.

             Graves also alleges S&G breached the Employment

  Agreement because: Dr. Puana informed him on June 6, 2019 that

  his employment would be terminated if he did not sign a new

  contract; see CSOF at ¶ 33; Mem. in Opp. at 2; S&G ultimately


                                      29
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 30 of 43   PageID #:
                                    1860


  terminated his employment; see Hara Decl., Exh. I at 2-4

  (Termination Letter); and S&G has failed to make the severance

  payment required under the Employment Agreement, see Graves

  Decl., Exh. A (Employment Agreement) at ¶ 10(c) (describing the

  severance package that Graves would be entitled to if S&G

  terminated his employment without cause).        At a minimum, there

  is a genuine issue of fact as to the question of whether EKRA

  invalidated the compensation provisions of Graves’s Employment

  Agreement and required S&G and Graves to enter into a new

  agreement.    There is also a genuine issue of fact as to whether

  Graves’s refusal to enter into a new agreement constituted

  grounds for S&G to terminate him for cause.        See Graves Decl.,

  Exh. A at ¶ 10(b) (provision governing termination by S&G for

  cause, which not contain a requirement to provide a severance

  package).

               For purposes of the instant Motion, Graves has failed

  to carry his burden of production and persuasion as to his

  argument that S&G breached his Employment Agreement.          Graves’s

  Motion is therefore denied to the extent that he seeks summary

  judgment in his favor as to all of S&G’s breach of contract

  claims on the ground that S&G’s own breach of the contract

  precludes S&G from recovering on the breach of contract claims




                                      30
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 31 of 43   PageID #:
                                    1861


  in the First Amended Complaint.13        The Court now turns to the

  merits of each of S&G’s breach of contract claims.

       B.      Alleged Competition against S&G

               Count III alleges Graves breached paragraphs 6(a) and

  7(a) of the Employment Agreement by assisting a person or entity

  who is in competition with S&G.       [First Amended Complaint at

  ¶¶ 39-43.]    Paragraph 6(a) of the Employment Agreement

  prohibited Graves from disclosing “‘Confidential Information,’”

  which included trade secrets.      [Graves Decl., Exh. A at ¶ 6(a).]

  The portion of Count III based on Graves’s alleged breach of

  paragraph 6(a) fails, as a matter of law, for the same reasons

  that S&G’s Counts I and II fail.         Graves is entitled to summary

  judgment as to that portion of Count III.

               The Employment Agreement prohibited Graves from

  assisting a person or entity who was a competitor of S&G.            [Id.

  at ¶ 7(a).]    Aloha Toxicology is competitor of S&G, and

  Hlavachek is a member and owner of Aloha Toxicology.          See Hara

  Decl., Exh. K (Hlavachek Decl.) at ¶¶ 2-3.        Graves carried his

  burden of proof by presenting evidence that he did not assist

  Hlavachek and Aloha Toxicology in competition with S&G.          See,

  e.g., id. at ¶ 12 (stating Graves did not disclose confidential


       13These rulings do not preclude Graves from presenting
  additional evidence at the trial regarding the issue of whether
  S&G breached the Employment Agreement, for purposes of his
  counterclaims and third-party claims.
                                      31
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 32 of 43   PageID #:
                                    1862


  information about S&G to him).       Even viewing the entire summary

  judgment record, including Bade-Castro’s testimony, in the light

  most favorable to S&G, there is no evidence suggesting that

  anything which Graves presumably disclosed to S&G assisted

  either Aloha Toxicology or any person associated with Aloha

  Toxicology to compete against S&G.       See Bade-Castro Decl. at

  ¶¶ 6-9 (describing what Graves told her about his discussions

  with Aloha Toxicology); see also CSOF at ¶ 42 (stating that, on

  August 30, 2019, S&G’s counsel admitted that Graves had not

  caused S&G to suffer any harm or damages); Mem. in Opp. at 2

  (stating Graves’s paragraph 42 is not disputed).         There is no

  genuine issue of material fact as to S&G’s allegation that

  Graves violated paragraph 7(a) of his Employment Agreement, and

  Graves is entitled to judgment as a matter of law as to that

  portion of Count III.

             Graves’s Motion is granted insofar as summary judgment

  is granted in his favor as to Count III.

       C.    Alleged Interference with Bade-Castro’s
             and Gay’s Negotiations with S&G

             Count IV alleges Graves breached paragraph 7(d) of the

  Employment Agreement by soliciting his subordinates to leave S&G

  and work for one of its competitors.       [First Amended Complaint

  at ¶¶ 44-51.]    Count V alleges Graves breached paragraph 3 of

  the Employment Agreement by urging his subordinates to refuse to


                                      32
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 33 of 43   PageID #:
                                    1863


  execute their new contracts.      [Id. at ¶¶ 52-61.]     Viewing the

  record in the light most favorable to S&G, this Court accepts:

  Bade-Castro’s testimony that Graves solicited her and Gay to

  consider leaving S&G to work for Aloha Toxicology; and her

  testimony that he urged them not to sign the new contracts which

  S&G offered them.     See, e.g., Bade-Castro Decl. at ¶ 2.       There

  is no evidence in the record suggesting that Graves made similar

  propositions to any other S&G employee.

             Graves’s Employment Agreement states, in pertinent

  part:

                  3.   Best Efforts. The Employee shall use
             the Employee’s best efforts to promote the
             interests of the Company in connection with the
             Company’s Business, and Employee shall devote
             appropriate business time and efforts to the
             Company’s Business as necessary to perform
             effectively the Employee’s duties, services and
             responsibilities hereunder. The Employee shall
             not engage in any other activity, which could
             reasonably be expected to interfere with the
             performance of the Employee’s duties, services
             and responsibilities hereunder.

                   . . . .

                   7.    Restrictive Covenants

                   . . . .

                  (d) Employee shall not, either during the
             term of this Agreement or within 2 years after
             termination, solicit any Company employees to
             leave the Company’s employment, other than [six
             individuals who are not relevant to this case].




                                      33
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 34 of 43   PageID #:
                                    1864


  [Graves Decl., Exh. A at pgs. 1-3 (emphases and annotation

  omitted).]

               Although Graves attempted to convince both Bade-Castro

  and Gay to leave S&G with him, neither of them actually left

  S&G.    See Puana Decl. at ¶ 29 (stating that, on June 6, 2019,

  Bade-Castro agreed to the new contract S&G was offering her);

  Hara Decl., Exh. M (excerpt of Decl. of Justin Gay, signed

  August 15, 2019 (“Gay Decl.”)) at pg. 1 (stating Gay is an

  Account Representative with S&G).14        There is no evidence in the

  record suggesting that either Graves’s discussions with Bade-

  Castro and Gay about potential employment with Aloha Toxicology

  or Graves’s discussions with Aloha Toxicology impaired his work

  performance.    It was S&G that instructed Graves to stop

  contacting S&G clients.     See Graves Decl. at ¶ 25.       Further,

  there is no evidence suggesting that Graves’s discussions with

  Bade-Castro and Gay about other employment impaired Bade-

  Castro’s and Gay’s work at S&G.       However, paragraph 3 prohibits

  any conduct that “could reasonably be expected to interfere”

  with the employee’s performance.         [Graves Decl., Exh. A

  (Employment Agreement) at pg. 1 (emphasis added).]          Viewing the

  record in the light most favorable to S&G, by attempting to

  convince Bade-Castro and Gay not to sign the new contracts that


         14
         The complete version of the Gay Declaration was
  originally filed on August 15, 2019 by S&G. [Dkt. no. 34-3.]
                                      34
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 35 of 43   PageID #:
                                    1865


  S&G was proposing and to accept employment elsewhere, Graves

  engaged in conduct that “could reasonably be expected to

  interfere” with his work performance and theirs.

             However, because it is undisputed that Graves’s

  attempts to convince Bade-Castro and Gay to leave S&G were

  unsuccessful, S&G did not suffer any damages as a result of the

  attempted solicitation.     This district court has recognized

  that, “[t]o prevail on a breach of contract claim, a plaintiff

  must establish damages.”      Breast Care Ctr. of Hawai`i LLC v.

  Fujifilm Med. Sys. U.S.A., Inc., CIVIL NO. 17-443 JAO-WRP, 2019

  WL 2146244, at *7 (D. Hawai`i May 16, 2019) (citing Chuck Jones

  and MacLaren v. Williams, 101 Haw. 486, 500 (Ct. App. 2003);

  Choy v. Cont’l Cas. Co., No. CV 15-00281 SOM/KSC, 2015 WL

  7588233, at *4 (D. Haw. Nov. 25, 2015)), reconsideration denied,

  2019 WL 3231739 (July 18, 2019).         Because S&G cannot establish

  that it suffered any damages as a result of Graves’s attempts to

  solicit Bade-Castro and Gay to leave S&G, Count IV fails as a

  matter of law.

             Similarly, there is no evidence in the record

  suggesting that there is a genuine issue of fact as to the

  question of whether Graves’s, Bade-Castro’s, or Gay’s work

  performance suffered as a result of Graves’s attempts to

  convince them not to sign their new S&G contracts.          Because S&G

  cannot establish any damages, Count V fails as a matter of law.

                                      35
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 36 of 43   PageID #:
                                    1866


             Graves’s Motion is therefore granted as to Counts IV

  and V.

       D.    Alleged Violations of Paragraph 10(b)

             Graves’s Employment Agreement states:

                  (b) Termination by Company with Cause. The
             Company shall have the right to terminate
             Employee’s employment with the Company under this
             Agreement at any time For Cause, which
             termination shall be effective immediately upon
             written notice to Employee. Termination “For
             Cause” shall allow termination for any of the
             following reasons: 1) conviction of a felony
             offense; 2) a reasonable determination by two
             qualified medical professionals that Employee is
             mentally unstable or otherwise unable to perform
             the duties of this job; 3) a breach by Employee
             of a material obligation under this Agreement;
             4) or conduct that: (a) constitutes moral
             turpitude, (b) brings public disrespect,
             contempt, or ridicule upon the Company, or (c) if
             proven in a court of law, would constitute
             grounds for criminal conviction of Employee or
             civil liability of the Company. . . .

  [Graves Decl., Exh. A at ¶ 10(b) (emphasis omitted).]          Count VI

  alleges Graves breached paragraph 10(b) by engaging in conduct

  that, if proven, would constitute a sexually hostile work

  environment, thereby exposing S&G to civil liability.          [First

  Amended Complaint at ¶¶ 62-73.]       Count VIII alleges he breached

  paragraph 10(b) by misrepresenting himself as one of S&G’s

  owners/partners.    [Id. at ¶¶ 79-85.]

             As to Count VI, S&G presents Dr. Puana’s testimony

  that she “learned that [Graves] engaged in sexually

  inappropriate conversations with at least two female employees -

                                      36
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 37 of 43   PageID #:
                                    1867


  SBK and Bade-Castro.”     Puana Decl. at ¶ 37; see also id. at

  ¶¶ 37-39 (describing the conversations).        As to Count VIII, S&G

  presents Dr. Puana’s testimony that she

             learned during [Graves’s] suspension that some
             S&G Labs’ “clients” were of the mistaken belief
             that Mr. Graves was the owner or co-owner of S&G
             Labs. [She] learned from Bade-Castro that Graves
             would sometimes describe himself to “clients” as
             a “partner” in S&G Labs. In one instance, when
             he was removed from his sales position, and
             another account representative made contact in
             his place, one “client” asked how could the owner
             of a business be suspended from his sales
             position?

  [Puana Decl. at ¶ 42.]

             Except for the one conversation with an unidentified

  client who asked about Graves’s suspension, there is no

  indication that Dr. Puana participated in or witnessed any of

  these conversations.     S&G has not offered the testimony of any

  of the participants to those conversations.        As to the one

  conversation Dr. Puana was a participant in, S&G does not offer

  the testimony of the client who asked the question.          Arguably,

  Dr. Puana’s descriptions of these conversations should not be

  considered because they are hearsay and S&G has not identified

  any exception to the hearsay rule.       See Weil v. Citizens Telecom

  Servs. Co., 922 F.3d 993, 998 (9th Cir. 2019) (noting “we may

  only consider admissible evidence when reviewing a motion for

  summary judgment” (citation omitted)); Gallagher v.

  MaternityWise Int’l, LLC, CIV. NO. 18-00364 LEK-KJM, 2021 WL

                                      37
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 38 of 43   PageID #:
                                    1868


  276975, at *13 (D. Hawai`i Jan. 27, 2021) (“Hearsay is an out-

  of-court statement offered for the truth of the matter asserted.

  Fed. R. Evid. 801(c). ‘In the absence of a procedural rule or

  statute, hearsay is inadmissible unless it is defined as non-

  hearsay under Federal Rule of Evidence 801(d) or falls within a

  hearsay exception under Rules 803, 804 or 807.’” (quoting Orr v.

  Bank of Am., NT & SA, 285 F.3d 764, 778 (9th Cir. 2002))).15           It

  is not necessary to engage in a detailed hearsay analysis in

  ruling on Graves’s Motion because, even if all of Dr. Puana’s

  statements are considered, they are not sufficient to create a

  genuine issue of material fact as to either Count VI or

  Count VIII.

             First, paragraph 10(b) of the Employment Agreement

  expressly stated that, if Graves engaged in any of the

  identified conduct, S&G had the right to terminate his

  employment for cause.     [Graves Decl., Exh. A at pg. 4.]       S&G

  fails to identify a breach of any other provision of the

  Employment Agreement as a result of the conduct raised in

  Counts VI and VIII.16    See RSMCFH, 361 F. Supp. 3d at 991


       15Orr was superseded on other grounds by the 2010
  amendments to Fed. R. Civ. P. 56. See, e.g., Dinkins v.
  Schinzel, 362 F. Supp. 3d 916, 922–23 (D. Nev. 2019).

       16Paragraph 10(b)(3) refers to the breach “of a material
  obligation under this Agreement,” [Graves Decl., Exh. A at 4,]
  which necessarily requires the breach of another provision of
                                               (. . . continued)
                                      38
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 39 of 43   PageID #:
                                    1869


  (stating the identification of the specific contractual

  provision breached is an essential element of a breach of

  contract claim).    Thus, S&G’s sole remedy for the conduct at

  issue in Counts VI and VIII is the remedy provided in

  paragraph 10(b), termination of his employment for cause.17

             Even assuming that S&G can pursue breach of contract

  claims for the conduct described in paragraph 10(b)(4) of the

  Employment Agreement, Counts VI and VIII would fail because

  Plaintiff has not suffered any damages as a result of the

  conduct at issue in those claims.        As to Count VI, even assuming

  that Graves made all of the inappropriate sexual comments which

  Dr. Puana describes, Graves was suspended beginning June 14,



  the Employment Agreement. However, it is paragraph 10(b)(4)(c)
  that is at issue in Count VI and paragraph 10(b)(4)(b) that is
  at issue in Count VIII.

       17In light of this ruling, and the other rulings on S&G’s
  breach of contract claims, this Court declines to address
  Graves’s argument that, “[a]s a general rule, employers ‘do not
  have a cause of action for damages against an employee who
  breaches his or her contractual obligation to provide competent,
  satisfactory services.’” [Mem. in Supp. of Motion at 22-23
  (some citations omitted) (quoting Restatement of Employment Law
  § 9.07 (comment b)).] The Court notes that Graves has not cited
  any case law establishing that the Hawai`i Supreme Court has
  adopted this particular section of the Restatement, nor has he
  cited any other legal authority indicating that the supreme
  court is likely to do so. See Trishan Air, Inc. v. Fed. Ins.
  Co., 635 F.3d 422, 427 (9th Cir. 2011) (“In the absence of . . .
  a decision [by the state’s highest court], a federal court must
  predict how the highest state court would decide the issue using
  intermediate appellate court decisions, decisions from other
  jurisdictions, statutes, treatises, and restatements as
  guidance.” (citation and quotation marks omitted)).
                                      39
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 40 of 43   PageID #:
                                    1870


  2019, and Dr. Puana learned about the inappropriate

  conversations during his suspension.       [Puana Decl. at ¶¶ 34,

  37.]   Thus, the hostile work environment Graves presumably

  created existed prior to June 14, 2019.        In spite of that fact,

  S&G has not presented any evidence that either Bade-Castro,

  S.B.K., or any other S&G employee made any type of

  discrimination claim against S&G based upon Graves’s

  inappropriate sexual comments.       Therefore, there are no genuine

  issues of fact as to Count VI, and S&G has not actually been

  exposed to civil liability because of Graves’s comments.

  Because S&G has not suffered any damages as a result of the

  inappropriate sexual comments that this Court presumes, for

  purposes of this Motion, Graves made, Count VI fails as a matter

  of law.

             As to Count VIII, even accepting S&G’s evidence that

  Graves misrepresented himself as an owner of, or partner in,

  S&G, there is no evidence in the record which raises a genuine

  issue of fact as to the question of whether those

  representations brought “public disrespect, contempt, or

  ridicule upon” S&G.     See Graves Decl., Exh. A (Employment
                          ---

  Agreement) at ¶ 10(b)(4)(b).      Because S&G has failed to identify

  evidence which raises a genuine issue of material fact as to the

  alleged effects of Graves’s misrepresentation, Graves is

  entitled to judgment as a matter of law as to Count VIII.

                                      40
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 41 of 43   PageID #:
                                    1871


              Graves’s Motion is therefore granted as to Counts VI

  and VIII.

       E.     Alleged Disparaging Statements About Dr. Puana

              Count VII alleges Graves breached paragraph 7(c) of

  his Employment Agreement by making statements that disparaged of

  S&G’s ownership and management, i.e. Dr. Puana, in a vulgar and

  profane manner.    [First Amended Complaint at ¶¶ 74-78.]        Graves

  acknowledges there is evidence that he “sometimes made vulgar

  and personally derogatory comments about” Dr. Puana.          See Hara

  Decl., Exh. M (excerpts of Gay Decl.) at pg. 11.         Dr. Puana

  states that, “[w]hile Graves was suspended, [she] began to learn

  more about Graves’·actions and conversations with S&G

  Labs’·employees, including derogatory and sexually demeaning

  comments made by him about [her] personally.”         [Puana Decl. at

  ¶ 36.]    Graves denies “mak[ing] any negative or derogatory

  comments about [Dr. Puana], S&G, or any S&G employee to any

  individual or entity outside of S&G.”        [Graves Decl. at ¶ 22.]

  In other words, Graves does not deny making negative or

  derogatory comments within S&G.

              Paragraph 7(c) of Graves’s Employment Agreement,

  quoted supra, prohibited from making disparaging statements

  about Dr. Puana.    [Graves Decl., Exh. A at pg. 3.]        Viewing the

  record in the light most favorable to S&G, there is, at a

  minimum, a genuine issue of fact as to the question of whether

                                      41
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 42 of 43   PageID #:
                                    1872


  Graves breached paragraph 7(c).       However, S&G has conceded that,

  as of August 30, 2019, Graves had not caused S&G to suffer any

  harm or damages.    See CSOF at ¶ 42; Mem. in Opp. at 2.        S&G has

  not presented any evidence which raises a genuine issue of fact

  as to the question of whether Graves’s derogatory or negative

  comments about Dr. Puana caused S&G to suffer harm or damages

  after August 30, 2019.     Therefore, there are no genuine issues

  of fact, and S&G cannot establish that it suffered damages

  because of the breach of contract alleged in Count VII, and that

  claim fails as a matter of law.

       F.    Claim for Declaratory Relief

             Finally, Count IX seeks a declaratory judgment that

  Graves committed material breaches of his Employment Agreement,

  and therefore S&G is not required perform its obligations under

  that contract.    [First Amended Complaint at ¶¶ 86-88.]        Count IX

  does not allege any breaches of contract other than what is

  alleged in Counts III through VIII.       Instead, Count IX merely

  seeks a remedy for those alleged breaches of contract claims,

  and Count IX is not an independent cause of action.          See, e.g.,

  Tran v. Dep’t of Planning for Cnty. of Maui, CIVIL NO. 19-00654

  JAO-RT, 2020 WL 3146584, at *7 n.4 (D. Hawai`i June 12, 2020)

  (noting a purported claim for declaratory relief, that was

  brought pursuant to 28 U.S.C. § 2201, was “a remedy, not a

  standalone cause of action” (citing County of Santa Clara v.

                                      42
Case 1:19-cv-00310-LEK-WRP Document 121 Filed 02/17/21 Page 43 of 43          PageID #:
                                    1873


  Trump, 267 F. Supp. 3d 1201, 1215–16 (N.D. Cal. 2017))).

  Because summary judgment has been granted in favor of Graves as

  to Counts III through VIII, he is also entitled to summary

  judgment as to Count XI.18

                                 CONCLUSION

             For the foregoing reasons, Graves’s Motion for Summary

  Judgment, filed November 4, 2020, is HEREBY GRANTED, insofar as

  summary judgment is granted in favor of Graves as to all of the

  claims in S&G’s First Amended Complaint, filed March 1, 2020.

  The only claims remaining at issue in this case are Graves’s

  claims in his Second Amended Counterclaim and his First Amended

  Third-Party Complaint, both filed on May 6, 2020.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, February 17, 2021.



                                                       I sl Leslie E. Koba ashi
                                                      Leslie E. Kobayashi
                                                      United States District Judge




  S&G LABS HAWAII, LLC VS. DARREN GRAVES; CV 19-00310 LEK-WRP;
  ORRDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       18Although summary judgment has been granted in favor of
  Graves as to all of S&G’s breach of contract claims, S&G is not
  precluded from raising the facts at issue in those claims in
  support of its defense against Graves’s counterclaims, nor are
  Dr. Puana and Bade-Castro precluded from raising those facts in
  support of their defenses against Graves’s third-party claims.
                                      43
